United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Pittsburgh, PA, Employer
)
___________________________________________ )
D.M., Appellant

Appearances:
Thomas Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2366
Issued: March 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2007 appellant filed a timely appeal from a merit decision of the
Office of Workers’ Compensation Programs dated April 6, 2007, in which an Office hearing
representative affirmed the Office’s October 10, 2006 decision finding that appellant’s right knee
and ankle conditions were not causally related to his employment. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
right knee and ankle condition causally related to factors of his federal employment.
FACTUAL HISTORY
On July 17, 2006 appellant, then a 57-year-old letter carrier, filed an occupational disease
claim alleging that he had pain and swelling in his right ankle and knee due to his work. He
alleged that his duties as a letter carrier included more stops, and routes that contained 20 to 30
blocks of street work, as well as numerous steps. Appellant indicated that he first became aware

of the injury and its relation to his work on June 12, 2006. The employing establishment
indicated that appellant was on restricted duties for his right shoulder and had nonoccupational
restrictions. The employing establishment also noted that he had been assigned to sedentary
work since June 30, 2006. Appellant did not stop work.
By letter dated August 10, 2006, the Office informed appellant of the type of evidence
needed to support his claim and requested that he submit such evidence within 30 days.
In a letter dated August 27, 2006, appellant advised the Office that he did not engage in
sports. He also noted that his hobbies were hunting and fishing; however, he was unable to do
these for more than two weeks in a year because of his “diminished capacity” from his injury and
several others. Appellant noted that he was hired with two disabilities which required him to
wear an ankle sock and an elastic knee brace. He alleged that on July 28, 2004 he injured his
right ankle while removing mail from a collection box. Appellant also noted that, on July 28,
2005, he twisted his right leg and right ankle on uneven ground while delivering parcels. He
included statements pertaining to these incidents.
Appellant also submitted reports dating from October 1, 2004 to January 12, 2005 from
his treating physician, Dr. Paul H. Steinfield, a Board-certified orthopedic surgeon. In his
October 20, 2004 report, Dr. Steinfield noted that a magnetic resonance imaging (MRI) scan of
the right ankle revealed severe degenerative joint disease (DJD) and an MRI scan of the right
knee was unremarkable. He recommended a right ankle injection; however, he indicated that
appellant refused the injection and he prescribed an ankle foot orthosis. In his November 17,
2004 treatment note, Dr. Steinfield found that appellant’s right knee pain persisted and indicated
that appellant had not picked up the ankle foot orthosis. He examined appellant’s knee and
advised that he did not have joint effusion, and noted that he had full range of motion, a painful
patellofemoral grind, and tenderness of the quadriceps tendon and posteromedial corner.
Dr. Steinfield advised that appellant had patellofemoral pain and prescribed a patellar stabilizing
knee sleeve. In his December 15, 2004 report, he noted that appellant was using his ankle foot
orthosis, which relieved some symptoms, but that he had not picked up his knee sleeve.
Dr. Steinfield conducted an examination of the knee and recommended an exercise program and
a knee sleeve. In his January 12, 2005 report, he noted that appellant indicated that the knee
sleeve and ankle brace helped and he was working full duty.
By decision dated October 10, 2006, the Office denied appellant’s claim, as the medical
evidence was insufficient to establish that his condition was caused by employment factors. The
Office accepted that appellant performed the duties of a letter carrier and had been diagnosed
with a right knee and ankle condition; however, the medical evidence did not establish a medical
condition arising from the claimed employment factors.
In a July 10, 2006 report, Dr. Steinfield stated that he first saw appellant in
November 2004 as a “private patient” for complaints of pain and swelling in the right knee and
ankle. He indicated that he prescribed an ankle orthosis and a stronger more supportive knee
sleeve. Dr. Steinfield recommended therapy for strengthening of the knee, and advised that
appellant still had restrictions because of instability in his right knee and ankle. He indicated that
appellant was not able to safely enter or exit a right hand drive vehicle and advised that hills,

2

ramps, steps and uneven ground should be avoided or kept to a minimum. Dr. Steinfield noted
that appellant could stand or walk for up to six hours in an eight-hour workday.
In a September 22, 2006 report, Dr. Craig Garfield, an osteopath, noted that appellant’s
job required that he go up and down long ramps and multiple flights of stairs in order to perform
his letter carrier duties. He indicated that these job activities caused an extreme increase in pain
in the right knee and less mobility. Dr. Garfield noted that appellant had an injury in 1997 to the
right ankle and knee, while working as a police officer. He noted that appellant returned to work
but experienced several incidents afterwards and he retired on disability. Dr. Garfield noted that
appellant sustained an injury on July 20, 2004, while working as a letter carrier and injured his
right knee and ankle, and again in July 2005 while walking on an uneven sidewalk while
delivering mail. He indicated that appellant was promoted to a regular carrier in June 2006 and
was transferred to a new station, which required different activities than he was “previously used
to.” Dr. Garfield advised that, on two occasions in June 2006, appellant had an extreme increase
in pain in his right knee and ankle, which he reported to his supervisor on June 30, 2006 and
related that he could not complete the assignment because of pain. He opined that appellant’s
right knee and ankle problems were aggravated by his letter carrier duties. Dr. Garfield
diagnosed end-stage osteoarthritis of the right ankle, and opined that it was permanent and would
not improve. He also diagnosed right patellofemoral pain syndrome and opined that appellant
had reached maximum medical improvement.
On October 23, 2006 appellant’s representative requested a hearing, which was held on
February 7, 2007.
In an October 25, 2006 statement, appellant alleged that he sustained injuries to his right
ankle, knee, and leg as a result of his employment activities as a letter carrier. He referenced a
July 28, 2004 incident that occurred when he stepped on uneven pavement and his right foot
turned sideways and subsequently twisted his right knee. Appellant alleged that he did not
submit a CA-1 at that time, although he verbally informed his supervisor, because he did not
believe it was severe enough to warrant medical attention. However, after continued pain and
swelling, he related that he sought medical treatment. Appellant alleged that he was given an
elastic ankle brace and knee brace, which allowed him to continue in his duties. He further
alleged that in July 2005 he lost his footing while crossing an area of broken concrete and
pavement and twisted his right leg and ankle, which he reported to his supervisor. Appellant
alleged that he continued to work, but also sought the services of an orthopedist on several
occasions. He alleged that he was promoted and transferred to a new station on June 10, 2006.
Appellant alleged that he was required to go up and down a long ramp over eight feet high and
that he had to climb multiple flights of steps, which caused him to experience an extreme
increase in pain in his right knee and ankle and which caused him to be less mobile. He alleged
that, on June 27, 2006, he had to walk up and down 30 steps each way to the garage to obtain a
vehicle and return it, so that he could deliver “express mail.” Appellant noted that he was given
a similar assignment on June 29, 2006 and had increased pain and swelling in his right knee and
ankle. He alleged that he notified his supervisor on June 30, 2006 that he could not complete an
assignment due to the pain. Appellant stated that, prior to July 28, 2004, the last time he required
specific medical treatment for his right knee and ankle was in 1985 or 1986. He noted that the
employing establishment was aware of his injury when he was hired on July 12, 2003.

3

By decision dated April 6, 2007, the Office hearing representative affirmed the Office’s
October 10, 2006 decision.
LEGAL PRECEDENT
In order to establish that an injury was sustained in the performance of duty in an
occupational disease claim, a claimant must submit the following: (1) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; (2) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; and (3) medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.1 Causal relationship is a medical question that can generally be resolved only
by rationalized medical opinion evidence.2
To establish causal relationship, appellant must submit a physician’s report in which the
physician reviews the factors of employment identified by appellant as causing his condition and,
taking these factors into consideration as well as findings on examination of appellant and
appellant’s medical history, state whether these employment factors caused or aggravated
appellant’s diagnosed conditions and present medical rationale in support of his opinion.3
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether appellant
sustained a right knee and ankle condition in the performance of duty.
The Office accepted and the evidence establishes that appellant performed the duties of a
letter carrier which required walking, including going up and down stairs. However, the Office
found that the medical evidence did not establish a medical condition arising from these
employment factors.
The Board notes, as set forth above, that the record contains medical evidence indicating
that there is a causal relationship between appellant’s employment activities and his right knee
and ankle conditions. Dr. Garfield’s September 22, 2006 report detailed the employment factors
and activities described by appellant in his statements. In particular, he noted that appellant
injured his right knee and ankle at work on July 20, 2004 and again on July 20, 2005, while
walking on uneven sidewalk. Dr. Garfield was also aware that appellant was transferred to a
new station, which required new activities other than what he was previously used to performing,
and included going up and down a long ramp with multiple flights of stairs to perform his letter
carrier duties. He opined that appellant’s right knee and ankle conditions were aggravated by his
duties as a letter carrier. Furthermore, Dr. Garfield noted that, despite having previous injuries
1

Solomon Polen, 51 ECAB 341 (2000); see also Victor J. Woodhams, 41 ECAB 345 (1989).

2

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background of the claimant. Victor J. Woodhams, supra note 1.
3

Donald W. Long, 41 ECAB 142, 146-47 (1989).

4

related to his duties as a police officer, appellant was able to perform his letter carrier duties until
he had several incidents at work that increased his symptomatology and discomfort and
exacerbated his symptoms.
The Board finds that the report from Dr. Garfield regarding the causal relationship
between appellant’s right knee and ankle conditions and the factors of employment, while not
fully rationalized, is sufficient to require further development of the case record by the Office.4
Proceedings under the Act are not adversarial in nature, nor is the Office a disinterested arbiter.
While the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence to see that justice is done.5 Additionally, the
Board notes that in this case the record contains no contrary medical opinion. The case will be
remanded for the Office to refer appellant for a second opinion examination to determine causal
relationship. Following this and such further development as the Office deems necessary, an
appropriate decision should be issued.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether or not
appellant’s right knee and ankle conditions are causally related to factors of his employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 6, 2007 is set aside and remanded for further development
consistent with this decision.
Issued: March 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
4

See Felix Flescha, 52 ECAB 268 (2001); John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB
820 (1978).
5

Claudio Vazquez, 52 ECAB 496 (2001).

5

